Citation Nr: 1241687	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-14 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a vision disorder.

4.  Entitlement to service connection for a mental health condition, not otherwise specified, to include depression, anxiety and an adjustment disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1981 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran was scheduled to appear for a videoconference hearing before a Veterans Law Judge in May 2011.  The Veteran failed to appear for said hearing, and he has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011). 
The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In December 2010, the Veteran filed a claim for a mental health condition, not otherwise specified, to include depression, anxiety and an adjustment disorder.  The RO refrained from combining this mental health claim with the Veteran's schizophrenia claim, and issued a rating decision in February 2011 denying the mental health claim.  In a December 2010 statement and August 2011 Informal Hearing Presentation, the Veteran's representative continued to treat the schizophrenia claim separately, not mentioning the mental health condition.  Thus, the Board will continue to recognize the schizophrenia claim and mental health claim as two distinct claims, as the RO has developed them separately and the Veteran, through his representative, continues to view them as distinct claims.

Also, it appears the Veteran submitted a Notice of Disagreement in February 2011, contesting the February 2011 rating decision which denied his mental health claim.  No Statement of the Case has been issued; therefore the Board directs that the RO issue one, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2012) and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a Statement of the Case along with information about the process for perfecting an appeal, if the Veteran so desires.  

The Veteran has elected to participate in the Expedited Claims Adjudication (ECA) Initiative.  See Expedited Claims Adjudication Initiative: Agreement and Waiver of Rights, dated and executed September 2009.  The ECA is a pilot program designed to expedite the processing of claims and appeals by obtaining claimants' waivers of certain statutory and regulatory response periods, and by utilizing the Board's statutory authority to pre-screen cases to determine the adequacy of the record for decisional purposes.  The case has been processed under regulations governing the ECA.  See 38 C.F.R. §§ 20.1500-20.1510 (2012).

The issues of entitlement to service connection for a vision disorder and a mental health condition, to include depression, anxiety and an adjustment disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Schizophrenia did not have its onset in service or manifest within one year of service; and, the competent and credible evidence fails to relate that it is attributable to service.

2.  Bilateral hearing loss did not have its onset in service; did not manifest within one year of service; and is not attributable to service, including noise the Veteran was exposed to during service.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for schizophrenia have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.384 (2012).

2.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in September 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in November 2009.  Nothing more was required.  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished for the issues decided herein, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records (STRs) and all available private treatment records identified by the Veteran.  The Veteran submitted private treatment records and personal statements in support of his appeal.   Social Security Administration records have also been obtained.

In October 2009, a VA examination and opinion was obtained to address the nature and etiology of the Veteran's bilateral hearing loss disability.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained is more than adequate.  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinion stated.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran was not provided with an examination and medical nexus opinion with regard to his schizophrenia claim.  The Board finds none is necessary as the standards of McLendon v. Nicholson, 20 Vet. App. 79 (2006), are not met in this case to require scheduling a VA examination for a medical nexus opinion.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Here, as will be discussed in greater detail below, there is no finding of in-service incurrence of the Veteran's schizophrenia, or for many years thereafter, nor is there probative evidence indicating the possibility that his schizophrenia is related to service.

In September 2010, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Decision Review Officer (DRO).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the September 2010 hearing, the DRO identified the issues on appeal as involving service connection for schizophrenia and bilateral hearing loss.  (The mental health claim had not yet been filed.)  The DRO also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, resulting in the identification of  outstanding treatment and Social Security records which were subsequently procured by the RO.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor have they identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board can adjudicate the claims based on the current record.

For these reasons, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran and, accordingly, the Board will proceed to a decision.  

Legal Criteria

Generally, service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999). 

In the alternative, service connection may be established by two other means: chronicity and continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including psychoses and organic disabilities of the nervous system such as sensorineural hearing loss, when manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011). 


A Veteran is presumed in sound condition when entering service except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111.  The presumption of soundness attaches where there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  According to 38 C.F.R. § 3.304(b)(1), the term "noted" denotes only such conditions that are recorded in examination reports.  See also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (indicating the only requirement for this presumption of soundness to apply is that the military entrance examination have been free and clear of any relevant diseases or disabilities).  The existence of a condition prior to service reported by the Veteran as medical history does not constitute a notation of such condition, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  38 C.F.R. § 3.304(b)(1).  

When no pre-existing condition was noted upon entry into service, the burden falls on the government, not the Veteran, to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing disability will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disability.  See Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the "preponderance of the evidence" standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a "preponderance of the evidence," is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  See also Quirin, 22 Vet. App. at 396 (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).
Schizophrenia

The Veteran claims entitlement to service connection for schizophrenia.  Aside from his September 2009 claim form on which he reported its onset in 1981, the Board cannot discern that he has made any other statements relating his schizophrenia to service.

That the Veteran currently has a disability is not in question, as private treatment records reflect an ongoing diagnosis of schizophrenia, first determined in April 1996.  See April 1996 Coffeyville Regional Medical Center report.  (While earlier treatment records, mentioned below, document psychiatric care, they do not contain a diagnosis of schizophrenia.)  What the Board must determine is whether the Veteran's schizophrenia is related to his service.

At the outset, the Board notes that the Veteran reported a history of depression at his February 1981 service entrance examination.  Upon clinical evaluation, he was found psychiatrically normal, with no indications of schizophrenia.  While depression is not the subject of this appeal, to the extent that it is encompassed by psychiatric complaints, the Board notes that, here, the Veteran is presumed sound upon service entrance.  Mere history provided by a veteran of the pre-service existence of disorders recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting disorder.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The Veteran testified that he did not have problems with schizophrenia prior to service, and that he was institutionalized in a Kansas state hospital in Osawatomie following service.  See DRO Hearing Tr. at p. 10-11.  Though the Veteran later reported that he has had "problems all of his life" and reportedly told his wife that he "has heard voices since he was a child," see April 1996 Coffeyville Regional Medical Center report, this does not rise to the level of clear and unmistakable evidence of schizophrenia such that the presumption of soundness is rebutted.   Accordingly, the presumption attaches and the Veteran is presumed to have been in sound condition upon service entrance. 

Nevertheless, and quite importantly, service treatment records are silent for complaints relating to schizophrenia.  The Veteran was once again found to be psychiatrically normal upon clinical evaluation at his August 1982 service separation examination.

As mentioned, while the Veteran had psychiatric care post-service, medical records first document a schizophrenia diagnosis in April 1996.  See April 1996 Coffeyville Regional Medical Center report.  Private records from Osawatomie State Hospital (from which the RO requested all available records, see October 2010 letter) do not show treatment until 1998.  However, during earlier treatment, the Veteran provided a psychiatric history indicating that he was hospitalized for ninety days in 1984 for a psychiatric illness because he "just went off."  He did not mention where he was treated.  See March 1993 psychological evaluation from Dr. R.W.B.  The earliest medical records in the claims file date from May to September 1985 from Larned State Hospital in Kansas.  These records reflect a ninety day admission for the Veteran, stemming from an incident where he became "reportedly physically assaultive to people around him including the law officers."  Discharge paperwork indicates that was his first admission to that facility.  He was not diagnosed with schizophrenia at that time, but instead was assigned substance abuse related Axis I diagnoses.  Based on the similarities between these records and the incident relayed to Dr. R.W.B., the Board believes they are one and the same.  Either way, the reported onset of psychiatric symptoms falls outside the one-year window for presumptive service connection.

Subsequent private treatment records note ongoing psychiatric care, but do not at any time refer to the Veteran's service.  There is also no medical opinion of record linking the Veteran's schizophrenia to his service.  In this regard, a VA examination and opinion addressing a possible nexus is not required, as there is no competent evidence suggesting the two are related.  To reiterate, neither the Veteran's STRs nor his post-service treatment records suggest the onset of schizophrenic symptoms during service or within one year of service discharge.


The Veteran has submitted incoherent statements in support of his appeal which do not assert a relationship between his schizophrenia and service.  See December 2009, April 2010 and September 2010 statements.  At the September 2010 DRO hearing, neither the Veteran nor his representative asserted any such relationship.  Assuming that the Veteran attributes his current schizophrenia to service, he is competent to report symptoms such as hearing voices since service because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he has not made any such allegations of continuity of symptomatology.

Though competent to attest to symptomatology, the Board observes that, for this disability, rendering a diagnosis or presenting a medical opinion as to etiology lies outside the realm of what lay persons are competent to opine.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 292 (1992).  The determination of both the diagnosis and etiology of any acquired psychiatric disorder must be made by a mental health profession, pursuant to the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition.  This requires medical expertise that the Veteran fails to possess, such that the Veteran is not competent in that regard.  

Additionally, the Board accords greater probative value to the contemporaneous medical records, including STRs and post-service medical records, which do not document the onset of schizophrenia until April 1996-more than fourteen years after service discharge.  The Board places far greater probative value on this pertinently negative contemporaneous evidence than it does on the more recent claim of in-service onset from the Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran); see also Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Such records are more reliable, in the Board's view, than the Veteran's unsupported claim of schizophrenia onset in service, first filed in August 2009.  See also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  The Veteran's claim is self-serving and is unsupported by his service records.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Accordingly, the Board finds the Veteran's claim to be lacking in credibility and probative value.

The Board acknowledges that the Veteran receives Social Security Disability Insurance for his schizophrenia, from which they determined he became disabled in August 1990.  The Board is not bound by this SSA determination, see Martin v. Brown, 4 Vet. App. 136, 140 (1993), and, as the question before the Board is not whether the Veteran is disabled due to his schizophrenia but whether said disability is related to service, the SSA decision is of little probative value.

As the competent evidence does not establish that the Veteran's schizophrenia is related to service or that his schizophrenia manifested within one year of service separation, service connection may not be granted on a direct or presumptive basis.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply and the claim must be denied.

Bilateral Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss, which he claims is due to in-service noise exposure from light weapons training and refueling engines.  See DRO Hearing Tr. at 3.  
Impaired hearing will be considered to be a disability by VA standards when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

However, this does not preclude a veteran from obtaining service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service if medical evidence shows that the current disability is causally related to service.  Hensley  v. Brown, 5 Vet. App. 155  (1993).    

Turning to the merits of the claim, the Veteran has a current diagnosis of bilateral hearing loss meeting VA standards.  See October 2009 VA audiological examination.  The Board also concedes that the Veteran had in-service noise exposure, as his DD Form 214 lists his military occupational specialty as "bulk fuel specialist," lending credence to his testimony of engine noise exposure.  

However, there is no competent and credible evidence of record linking the Veteran's bilateral hearing loss to his in-service noise exposure.  Service treatment records document that the Veteran entered service with the following audiometric results:

 


HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
0
5
LEFT
15
5
0
5
15

While in service, treatment records are silent for hearing-related complaints.  Upon separation, the Veteran had the following audiometric results:

 


HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
15
5
0
5
25

Post-service, the first documentation of hearing loss complaints occurred in September 2009, the date the Veteran filed the claim, with the first showing of bilateral hearing loss at the October 2009 VA audiological examination.  

During the examination, the Veteran reported a history of working in construction post-service.  When questioned about the onset of his hearing difficulties, he indicated difficulty remembering anything that happened seven years ago or less.  

The VA examiner found that it was not likely that the Veteran's present hearing loss is related to military noise exposure.  She explained:

Exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift.  This disappears in 16 to 48 hours after exposure to loud noise.  Impulse sounds may also damage the structure of the inner ear resulting in an immediate hearing loss.  Continuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss.  If the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  Since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.

The Board notes that while the examiner reviewed the Veteran's STRs, she did not specifically comment on the slight downward shift in bilateral hearing shown upon comparison of entrance and separation audiometric tests.  While such commentary would have been ideal, the examiner's rationale is such that the Board understands that were the Veteran to have suffered bilateral hearing loss per VA standards from in-service noise exposure, testing at the time of service separation would have indicated that.  This was not the case.

Given the VA examiner's review of the claims file, personal interview of the Veteran, physical examination, and discussion of the rationale of the opinion, the Board finds the VA examiner's opinion is highly probative evidence against the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  There is no medical evidence to refute this highly probative medical evidence.  

The Veteran's representative has argued that this opinion violates Hensley by impermissibly relying on the fact that the Veteran did not have a hearing loss disability at service separation in finding no relationship between his current bilateral hearing loss and in-service noise exposure.  The Board disagrees.  Here, the examiner did not merely state that because a hearing loss disability was not shown at service separation that there can be no relationship between the Veteran's current bilateral hearing loss and in-service noise exposure.  Instead, she explained why, medically, an absence of hearing loss at service separation from prior noise exposure indicates that no permanent hearing loss had occurred.  Because the examiner cited medical evidence showing that the Veteran's hearing loss is not causally related to service, there is no Hensley violation.

The Veteran's representative has also argued that the Veteran's separation audiological examination was insufficient because he was not administered the Maryland CNC test.  See DRO Hearing Tr. at 2.  However, VA does not dictate the content of medical examinations provided by the military and instead must rely on information provided in a veteran's STRs, and any other available medical evidence.  If the representative means to imply that the Veteran could have had bilateral hearing loss per VA standards at service separation according to a Maryland CNC examination, the Board notes this would be pure speculation and the record does not otherwise support such a finding.

Additional causal evidence against the claim is due to the multi-year gap between discharge from active duty service (1982) and initial documented diagnosis of hearing loss in 2009.  There is over a quarter-century gap between discharge and initial recorded complaints of symptoms.  The record does not contain any interim complaints of hearing loss.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").

The Veteran is certainly competent to testify concerning his history of difficulty hearing dating back to his in-service acoustic trauma, because this is capable of lay observation and experience.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); and 38 C.F.R. § 3.159(a)(2).  

However, the Board finds the Veteran's lay statements of hearing loss symptoms dating back to service to simply not be credible, because they are inconsistent with the record.  When the Veteran filed his hearing loss claim in September 2009, he reported that his bilateral hearing loss had its onset in service.  Yet one month later, during the October 2009 VA audiological examination, he told the examiner he could not remember specifics past seven years at the most.  He also reported occupational noise exposure to the October 2009 VA examiner.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  The Board finds the Veteran's lay statements of hearing loss symptoms dating back to service are not credible, and thus not probative in support of his claim.  

As evidenced, the record also fails to show by objective evaluation that he manifested bilateral hearing loss to a degree of 10 percent by October 1983 (within the first year of separation).  Service connection on a presumptive basis is thereby not established.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the claim of entitlement to service connection for bilateral hearing loss is denied.


ORDER

Entitlement to service connection for schizophrenia is denied.

Entitlement to service connection for bilateral hearing loss is denied.

	
REMAND

Vision Disorder

The Veteran seeks service connection for a vision disorder.  The record reveals the Veteran has a number of eye-related diagnoses, including bilateral anterior blepharitis, bilateral cataracts, age-related presbyopia and refractive error.  See October 2009 VA vision examination.

VA regulations specifically prohibit service connection for congenital or developmental defects, including refractory errors of the eyes, unless such defect was subjected to a superimposed disease or injury that created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); Sabonis v. Brown, 6 Vet. App. 426 (1994); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  Refractory errors of the eye include such eye disorders as myopia, presbyopia and astigmatism.  See M21-1MR, Part III, Subpart iv, 4.B.10.d; McNeely v. Principi, 3 Vet. App. 357, 364   (1992); Parker v. Derwinski, 1 Vet. App. 522 (1991).  As no refractive errors were noted upon service entrance, the Veteran is presumed sound in this respect and he is ineligible for service connection for presbyopia and refractive error on the only permissible theory, aggravation.

Nevertheless, during service, the Veteran complained of blurred vision, at which time he was treated for bilateral anterior blepharitis.  See August 1981 STR. There is no documentation of vision-related complaints until an October 2009 VA examination.  At this examination, the examiner recorded the following:  "His current eye condition, or complaint, is that his vision is blurry without his glasses on.  His vision is clear with glasses on and he has no visual problems with glasses on.  He has no other visual or eye complaints."

The examiner noted the Veteran's in-service treatment for blepharitis, and rendered an opinion that the in-service blepharitis is not the cause of the Veteran's current complaints of blurred vision.  The examiner stated that the Veteran's blurred vision is due to age-related presbyopia, which he said is not associated with blepharitis.  He also stated that the Veteran's cataracts were likely congenital and not the cause of his current visual complaints.  Additionally, the examiner rendered the aforementioned diagnoses.

The Board finds this VA examination problematic for the following reason.  Construing the Veteran's claim broadly, akin to Clemons, the Board concludes that the Veteran's claim of "vision problems" as listed on his VA Form 21-526, must include whether his current bilateral anterior blepharitis is related to his in-service anterior blepharitis.  This question was not posed to the examiner.  Additionally, the examiner did not provide a rationale for stating that the Veteran's cataracts were likely congenital (thereby implying that his in-service anterior blepharitis was not the cause of his cataracts).  Accordingly, on remand a new examination should be obtained which addresses these questions.

Manlincon Issue

The Veteran has raised a Manlincon issue with regard to the claim of a mental health condition, not otherwise specified, to include depression, anxiety and an adjustment disorder.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

The RO denied the Veteran's mental health claim in a February 2011 rating decision.  Within one year of notification of that decision, later in February 2011, the Veteran filed a statement declaring "I disagree," and recounting, in part, that he was previously declared criminally insane.  The Board finds that this constituted a timely Notice of Disagreement initiating an appeal of this additional claim.  38 C.F.R. § 20.201 (2011). 

To date, the Veteran has not been provided a Statement of the Case or given an opportunity to perfect the appeal of this additional claim to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Therefore, the Board must remand this claim, rather than merely referring it.  A Statement of the Case must be issued and the Veteran given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should furnish the Veteran with a Statement of the Case pertaining to the issue of entitlement to service connection for a mental health condition, not otherwise specified, to include depression, anxiety and an adjustment disorder.

This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

2.  Schedule the Veteran for a VA examination to assess the etiology of his claimed vision disorder.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the condition.
 
The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner should express an opinion regarding the likely etiology of the Veteran's claimed vision disorder, and specifically whether it is at least as likely as not (a 50% or greater probability) causally related to in-service bilateral anterior blepharitis, or is otherwise causally related to service.

Specifically, the examiner is asked to address the following:

* Is the Veteran's current bilateral anterior blepharitis as least as likely as not (a 50% or greater probability) causally related to his in-service anterior blepharitis, or otherwise causally related to service?

* Are the Veteran's bilateral cataracts as least as likely as not (a 50% or greater probability) causally related to his in-service anterior blepharitis, or otherwise causally related to service?

* For any additional diagnosed vision disorder, other than presbyopia/refractive error, is it as least as likely as not (a 50% or greater probability) causally related to his in-service anterior blepharitis, or otherwise causally related to service?

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue(s) on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


